DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended drawing, amended claims, and arguments/remarks, filed 2/11/2021 in response to Office Action (non-final rejection) mailed 2/5/2021. 
Claims 1-20 were previously pending. With Applicant’s filing of 2/11/2021 Claims 1, 5-6, and 8-11 are amended, Claims 13-20 are cancelled, and Claims 2-4, 7, and 12 are as previously presented. Presently Claims 1-12 are pending and are examined herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Drawing Figure 3 was previously objected to for minor informality. In light of Applicant’s amendment, this objection is withdrawn.
Claim 5 was previously objected to for minor informality. In light of Applicant’s amendment, this objection is withdrawn.
The term “drive mechanism” was previously interpreted under 35 USC 112(f). In light of Applicant’s amendment removing this term, this interpretation is now moot.
Claims 1-12 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitations for a processor operatively coupled with the stripper plate sensor and the mold sensor, the processor being configured to receive 
A close prior art reference of record Lindee et al. discloses a rotary molding system comprising a food feeder portion utilizing a pumping mechanism enclosed in a pump box to feed pressurized food product through a feeder inlet, a fill plate, and a mold cylinder operate by a motor and with a mold shell having mold cavities. The fill plate is curved in accordance with the radius of curvature of the rotary mold on one side, and substantially flat on the opposite side such that it may be disposed in contact with the feed plate with a stripper plate disposed between the fill plate and the feed plate. The stripper plate reciprocates between a fill position and a non-fill position by means of push rods that abut the stripper plate and which are connected to a drive mechanism. An RFID chip can be disposed on the rotary mold cylinder to allow reading of the RFID sensor, which communicate information to a central processing unit for the purpose of determining if the rotary mold cylinder is compatible with a knock out cup bar. Lindee et al. do not disclose a processor operatively coupled with a stripper plate sensor and the mold sensor, the processor being configured to receive information from the stripper plate sensor and the mold sensor and to determine when the stripper plate is to be moved from the non-fill position to the fill position relative to a determined position of the mold.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743